Citation Nr: 1130795	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-39 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for status post right foot bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to March 24, 2010 and in excess of 20 percent beginning March 24, 2010 for service-connected right shoulder tendonitis with degenerative arthritis and myofascial pain syndrome (right shoulder disorder).

3.  Entitlement to an initial evaluation in excess of 10 percent prior to March 24, 2010 and in excess of 20 percent beginning March 24, 2010 for service-connected degenerative disc and joint disease of the cervical spine (cervical spine disorder).

4.  Entitlement to an initial compensable evaluation for service-connected chronic headaches associated with degenerative disc and joint disease of the cervical spine (headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1987 and from March 1991 to March 1992; information on file indicates that he served in the Army National Guard from 1987 to 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

The Veteran failed to appear, without explanation, for a videoconference hearing before a member of the Board scheduled for September 9, 2010.  Consequently, his request for a Board hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

A May 2010 rating decision granted a 20 percent rating for cervical spine disorder, effective March 24, 2010.  A June 2010 rating decision granted a 20 percent rating for right shoulder disorder, effective March 24, 2010.  The Veteran continued his appeal for increased ratings for the cervical spine and right shoulder.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran's pre-service status post right foot bunionectomy underwent a permanent increase in severity as a result of military service.

2.  Motion of the Veteran's right arm is to no better than shoulder level; and he does not have ankylosis of the arm or impairment of the humerus.

3.  The evidence prior to March 6, 2007 does not show forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine to not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks in the year prior to March 6, 2007.

4.  Examination of the Veteran on March 6, 2007 reveals flexion of the cervical spine to 30 degrees.

5.  The evidence does not show forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine.

6.  The evidence does not show headache symptomatology that more nearly approximates characteristic prostrating attacks averaging one in two months.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for status post right foot bunionectomy are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).  

2.  The criteria for an initial evaluation in excess of 10 percent for right shoulder disorder prior to March 24, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201-5024 (2010).

3.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disorder beginning March 24, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201-5024 (2010).

4.  The criteria for an initial rating in excess of 10 percent for cervical spine disorder prior to March 6, 2007 are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5243 (2006).  

5.  The criteria for an initial rating of 20 percent, but no higher, for cervical spine disorder beginning March 6, 2007 are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242-5243 (2010).  

6.  The criteria for an initial compensable evaluation for headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include based on aggravation.  Service connection was subsequently granted for right shoulder and cervical spine disabilities by rating decision in May 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until a February 2010 letter, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letters.  

The Veteran was informed in the February 2010 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in March 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Service Connection Claims 

Law and Regulations

The Veteran seeks service connection for status post right bunionectomy due to service aggravation.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim for service connection, and the appeal will therefore be denied.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Pertinent in this matter is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 relative to claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, Wagner held that if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Analysis

With respect to the service connection issue on appeal, the presumption of sound condition on service entrance is rebutted because it was reported on enlistment examination in January 1983 that the Veteran had had a right bunionectomy three years earlier without residual impairment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The issue thus becomes whether the Veteran's pre-existing status post right bunionectomy was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran complained on his January 1983 enlistment examination of foot trouble.  On examination in January 1983, it was reported that he had had a bunionectomy on his right fifth metatarsal approximately three years earlier.  He denied any pain or disability and was able to do all activities.  There was a 
well-healed scar over the lateral aspect of the foot.  He had full range of motion of the toes and ankle and was able to stand without difficulty.  X-rays showed a 
well-healed metatarsal with no evidence of an exostosis.  The examiner noted that the Veteran had fully recovered from the surgery, and there was no evidence of disability.  

It was reported on the Veteran's January 1987 medical history report that he had had a bunion removed from his right foot approximately seven years ago with no sequelae; his lower extremities were normal on physical examination in January 1987.  It was noted in February 1988 that the Veteran had had bunion surgery on the right foot at approximately age 13.  Bunion surgery on the right foot at age 16, with no subsequent problem, was reported in January 1990.  The Veteran complained on a November 2004 medical history report of foot trouble.  His feet were normal on examination in September 2005.

The VA examination report dated in January 2006 and the private treatment records dated from January 2005 to March 2010 do not contain any findings related to the Veteran's right foot.
The Veteran contended on VA foot evaluation in March 2010, which included review of the claims files, that his preexisting right foot condition was aggravated by wear boots in service.  Examination revealed evidence of tenderness and abnormal weight bearing.  X-rays of the right foot did not show any evidence of acute osseous abnormality.  After review of the claims files and examination of the Veteran, the examiner concluded that the preexisting status post bunionectomy residuals less likely than not permanently aggravated by service, as there was no clinical evidence of a right foot condition. See Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder). 

The Board concludes that the Veteran's preexisting status post right foot bunionectomy was not aggravated by service, as there are no complaints in service and it was noted on evaluation in January 1987, shortly before discharge from his initial period of service, that his lower extremities were normal.  Moreover, it was reported on evaluation in September 2005 that the Veteran's feet were normal; and it was concluded after review of the claims files and evaluation of the Veteran in March 2010 that service aggravation of his right foot condition was less likely than not.  There is no medical evidence on file in favor of the claim.  

While the Veteran is competent to report his foot symptoms, his contention that he currently has a right foot disorder due to service aggravation is not credible in light of the evidence noted above.   Consequently, service connection for status post right foot bunionectomy is denied.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Law and Regulations

The Veteran was originally granted service connection for a right shoulder disorder, for a cervical spine disorder, and for headaches in a May 2006 rating decision.  He was assigned initial 10 percent ratings for his right shoulder and cervical spine disorders and an initial noncompensable rating for headaches, each of which was effective November 28, 2005.  The Veteran timely appealed.  A May 2010 rating decision granted a 20 percent rating for the cervical spine disorder, effective March 24, 2010.  A June 2010 rating decision granted a 20 percent rating for the right shoulder disorder, effective March 24, 2010.  The Veteran continued his appeal.

The Veteran has contended that his service-connected right shoulder, cervical spine, and headache disabilities are more severe than currently evaluated.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that tendonitis of the shoulder under Diagnostic Code 5024 is the service-connected disorder, and that limitation of motion of the arm under Diagnostic Code 5201 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Right Shoulder Disorder

Schedular Criteria

Tenosynovitis is rated based on limitation of motion of affected part.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2010).

Under Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2010).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2010).  

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2010).

Analysis

The Veteran's service-connected right shoulder is rated for limitation of motion under Diagnostic Code 5201.

Private treatment reports dated from January 2005 to March 2010 reveal complaints that include right shoulder pain.

The Veteran reported on VA joint evaluation in January 2006 that he was employed as an air marshal.  He complained of shoulder pain most, but not all, of the time, worse when he attempted to lift things.  There were times when he could not lift his arm above shoulder level.  He reported that he was right handed but wrote with his left hand.  He noted missing approximately 15 days of work over the previous year because of his neck and shoulder, with the shoulder responsible for approximately 20 percent of the time.  

Physical examination of the right shoulder in January 2006 revealed tenderness just lateral to the acrioclavicular (AC) joint.  Range of motion included forward flexion from 0 to 180 degrees, abduction from 0 to 160 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 60 degrees.  X-rays of the right shoulder revealed mild osteoarthritis of the AC joint.  There were no true flare ups but there were times when the Veteran reported that he could not abduct his shoulder more than 90 degrees.  There was no change on repetitive motion.  The impressions were right shoulder tendonitis and degenerative arthritis of the AC joint.

The Veteran complained on VA evaluation of the right shoulder in March 2010, which included review of the claims files, of shoulder pain and locking.  He did not have dislocation or subluxation.  Range of motion included flexion and abduction from 0 to 90 degrees, internal rotation from 0 to 45 degrees, and external rotation from 0 to 80 degrees.  There was no additional limitation of function on repetitive motion.  X-rays of the right shoulder revealed mild degenerative changes of the AC joint.

As indicated above, to warrant a schedular evaluation in excess of 10 percent for loss of shoulder motion, there would need to be evidence of limitation of motion of the arm to shoulder level.  To warrant a rating in excess of 20 percent for the Veteran's right shoulder disability, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side.  

The medical evidence prior to March 24, 2010 does not show limitation of flexion or abduction of right arm to less than 160 degrees, which would not warrant a rating in excess of the assigned 10 percent rating.  When evaluated on March 24, 2010, right shoulder motion was decreased, with flexion and abduction to 90 degrees.  Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the shoulder is restricted to shoulder level, which is 90 degrees.  Consequently, the increase to 20 percent is correct.  However, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201 beginning March 24, 2010 because motion of the shoulder is not restricted to midway between the side and shoulder level, meaning to 45 degrees.

A higher rating during the appeal period is not warranted under another diagnostic code because there is no evidence, including on X-rays, of significant impairment of the humerus, such as fibrous union, nonunion, or loss of the humeral head.  There is also no evidence of ankylosis of the right shoulder joint, as evidenced by the range of motion findings noted above.

Additionally, a higher rating is not warranted during the appeal period for functional impairment on repetitive motion because it was noted on examinations in January 2006 and March 2010 that there was no evidence of functional loss due to repetitive motion in the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his right shoulder symptoms.  However, the Veteran's complaints have been considered in the above noted decision and evaluations for VA purposes have not shown the severity required for a higher schedular for the right shoulder during the appeal period, as discussed above.  

Cervical Spine Disorder

Schedular Criteria

Under Diagnostic Code 5243, intervertebral disc syndrome is rated either under the General Rating Formula for diseases and Injuries of the Spine or under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The regulation provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

A 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2010).  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.   

Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2010).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2010).

Arthritis, due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2010).  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is assigned when there is x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Analysis

The Veteran's cervical spine disorder is rated under the general rating formula for diseases and injuries of the spine.

On VA joint evaluation in January 2006, which included review of the claims files, the Veteran complained of constant neck pain, sharp at times, with occasional radiation to the right upper extremity.  He noted that approximately 80 percent of the 15 days of work that he had missed over the previous year was due to his neck.  Physical examination revealed tenderness in the low cervical region.  Range of motion included forward flexion from 0 to 44 degrees, backward extension from 0 to 35 degrees, left lateral flexion from 0 to 33 degrees, right lateral flexion from 0 to 27 degrees, left lateral rotation from 0 to 70 degrees, and right lateral rotation from 0 to 50 degrees.  Grip strength was considered normal.  There was no clinical evidence of reduced range of motion or function with repetition.  X-rays showed degenerative changes in the cervical spine.  The impression was cervical spine degenerative disc and joint disease.

VA private treatment reports from through March 2010 reveal findings of myofascial pain syndrome of the neck with muscle spasms and loss of motion.  Range of motion in March 2007 included 30 degrees of flexion and extension and 60 degrees of bilateral rotation.  The assessments were acute cervical strain, myofascial pain syndrome; radiculopathy of right C5; and cervical disc protrusions of C5-T1 with degenerative changes at C5-C6.  It was reported in March 2008 that the Veteran's cervical spine condition had deteriorated moderately because of degenerative conditions and would continue to worsen, making physical activity more difficult.

The Veteran complained on VA cervical evaluation on March 24, 2010 of stiffness, spasms, pain, and numbness.  He did not have weakness, flare ups, or incapacitating episodes.  Physical examination did not show any ankylosis, spasm, atrophy, tenderness, or weakness.  Muscle and sensory testing of the upper extremities was normal.  Motion of the cervical spine included forward flexion from 0 to 32 degrees, backward extension from 0 to 18 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 18 degrees, left lateral rotation from 0 to 50 degrees, and right lateral rotation from 0 to 42 degree.  There were no additional limitations on repetitive testing.  X-rays showed advanced degenerative disc disease and grade I anterolisthesis of C6 vertebral body relative to C5.  The diagnosis was advanced degenerative disc disease of the cervical spine with right hand radiculopathy.

The above medical evidence prior to private examination on March 6, 2007 does not show symptomatology indicative of a rating in excess of 10 percent for the Veteran's cervical spine disorder, meaning that flexion of the neck was not limited to 30 degrees or less, combined range of motion of the neck was not limited to 170 degrees or less, there was no evidence of muscle spasm or guarding resulting in an abnormal gait or spinal contour, and there was no indication of incapacitating episodes having a total duration of at least two weeks over the previous year.  

However, because there is a private treatment report dated on March 6, 2007 in which flexion of the cervical spine was restricted to 30 degrees, a rating of 20 percent is warranted beginning on March 6, 2007.  A rating in excess of 20 percent is not warranted at any time during the appeal period because there is no evidence that flexion of the neck is limited to 15 degrees or less, that the Veteran has favorable ankylosis of the neck, or that he had incapacitation episodes having a total duration of at least four weeks over the previous year.  

The Board notes that the Veteran is currently service connected for radiculopathy of the right upper extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2010).  

Although an increased evaluation can also be assigned for a neck disability involving loss of motion when there is additional functional impairment, VA examinations in January 2006 and March 2010 did not find additional impairment on repetitive motion.  As there is no additional functional loss, a higher rating is not warranted for the cervical spine disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010).  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Headaches

Schedular Criteria

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

Private treatment reports for September 2005 include complaints of headaches.  The Veteran noted that his headaches could cause nausea and vomiting and that once or twice a month he had to lie down for one to two hours.

The Veteran complained on VA evaluation in January 2006 of constant headaches, which were usually mild became severe approximately twice a week.  His headaches were made worse by stress or excessive physical activity.  The diagnosis was of chronic headaches that were at least as likely as not related to degenerative changes in the cervical spine.

The Veteran complained on VA evaluation in March 2010, which included review of the claims files, of intermittent headaches that did not affect his daily activities.  He did not have prostrating headaches.  No sensory abnormality was found.  Chronic headaches were diagnosed.  
The Board finds that the subjective complaints coupled with the medical findings indicate that the headaches do not more nearly approximate the criteria for a 10 percent rating, meaning that the evidence does not show characteristic prostrating attacks averaging one in 2 months over the last several months.  In fact, the Veteran noted in March 2010 that his headaches were not prostrating and did not affect his daily activities.  Because the medical evidence on file does not show the symptomatology required for a compensable evaluation, an initial compensable evaluation is not warranted for the Veteran's service-connected headaches.

Additional Considerations

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is competent to report his shoulder, cervical, and headache symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decisions; however, the assigned percentage ratings are based on the elements noted in the rating schedule, as discussed above.  The evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.   

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's disability picture is contemplated by the rating schedule and the Board accordingly finds referral for extra-schedular evaluation is not warranted.  Thun, id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that his service-connected disabilities on appeal render him unemployable; accordingly, a claim for TDIU is not raised.

As the preponderance of the evidence is against those increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for status post right foot bunionectomy is denied.  

An initial evaluation in excess of 10 percent prior to March 24, 2010 for right shoulder disorder is denied.  

An initial evaluation in excess of 20 percent beginning March 24, 2010 for right shoulder disorder is denied.  

An initial evaluation in excess of 10 percent prior to March 6, 2007 for cervical spine disorder is denied.  

An initial evaluation of 20 percent effective March 6, 2007 for cervical spine disorder is granted subject to the controlling regulations applicable to the payment of monetary benefits.

An initial compensable evaluation for headaches is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


